Justice COATS,
concurring in part and dissenting in part.
While I agree that the 1925 agreement between Meadow Island and Beeman regarding so-called “excess water” does not allow for a change of use, I do not believe that the 1925 agreement between Consolidated Ditches and Meadow Island is any less restrictive. Quite the contrary, unlike the agreement with Beeman, which the majority characterizes as remaining silent with regard to change of use, see maj. op. at 342, the agreement with Consolidated expressly limits both the point at which Meadow Island’s senior 40 c.f.s. may be diverted and the use (or at least the place of the use) to which that water may be applied. Whether or not trading water for out-of-priority diversions elsewhere was even a possibility when the agreement was entered into, Meadow Island bargained away, for the acknowledgement of its priority as indisputably senior, its right to draw and use the subject 40 c.f.s. in any manner other than specified in the agreement.
The agreement in question expressly prohibits any of Meadow Island’s senior 40 c.f.s. (including Beeman’s, and therefore PSCo’s, 12/90ths share) from being “used upon any land .except such as may be irrigated by water diverted at said head-gate under the ditches of this time constructed and used, and it will not draw, or cause to be drawn, water from said river or its tributaries under its said decreed priorities, except at its present head-gate on said river-” Rather than understanding this language as a limitation to use for irrigation purposes, the water court construed it only to limit usage within a particular area. In addition, it held that PSCo’s proposed augmentation plan did not involve additional points of diversion because drawing water again, at its wells further downstream, did not constitute a diversion at all.
Whether a contractual condition that the water not be “used upon any land except such as may be irrigated” (emphasis added) can be reasonably construed to permit any use other than irrigation turns out, however, to be of little consequence because the majority permits the water in question to be used outside the designated boundaries altogether. And with regard to the water court’s determination that subsequent withdrawal by PSCo at its wells would not even constitute a diversion, which flies in the face of statutory definition and prior case law, see Trail’s End Ranch, LLC v. Colo. Div. of Water Res., 91 P.3d 1058, 1061 (Colo.2004) (noting statutory definition of diversion to include removing *346water from its natural course or location by means of some structure or device and finding diversion upon “recapture” after previous diversion and return of diverted water unused to the stream), the majority holds only that the augmentation plan does not involve a “prohibited” diversion.1 See maj. op. at 344. In support it offers several possible rationales for finding that the proposed withdrawal would not be prohibited by the agreement.
Initially, the majority announces that PSCo’s plan complies with the contract because it will continue to divert its 12/90ths share of Meadow Island water at the contractually-specified diversion point. Id. at 343-44. But the contract, of course, does not merely require diversion at a particular point; it prohibits withdrawal at any other point. In addition, the majority notes that because the legislature had not yet authorized plans for augmentation at the time of the contract, the parties could not have intended further withdrawal pursuant to such a plan to be considered a change in the point of diversion. Id. at 344. But the contract is, of course, not concerned with a statutory change of water right or a statutorily defined change in the point of diversion; it unequivocally bars Meadow Island from “draw[ing], or caus[ing] to be drawn, water ... except at its present head-gate on said river.” Finally, the majority suggests that despite this inconvenient language, the real purpose of the agreement (as evidenced by extrinsic evidence) was merely to prevent “an enlargement of Meadow Island’s historic consumptive use.” See maj. op. at 344. Whether or not the agreement’s reference to a particular usage could be considered ambiguous, permitting consideration of extrinsic evidence on that point, its limitation of withdrawal to a particular headgate and its limitation of whatever usage it permits to particular lands could not be clearer. Such express terms of a contract cannot be ignored, even if there really were other evidence compelling a conclusion that they were not inspired by the central concern of the parties. See Ad Two, Inc. v. City & County of Denver, 9 P.3d 373, 376 (Colo.2000).2
Although it does not expressly draw any inference from its own observation, in describing PSCo’s augmentation plan, the majority notes that the out-of-priority diversions benefiting from the plan will come from downstream wells, which have their own decreed priority dates. Maj. op. at 343-44. To the extent that it intends therefore that the out-of-priority diversions contemplated by PSCo’s augmentation plan not be considered diversions pursuant to Meadow Island’s priority no. 12 at all, and not benefit from the priorities of that adjudicated right, the majority offers a more powerful rationale for the augmentation plan’s compliance with the restrictions of the agreement on points of withdrawal. Cf. Trail’s End, 91 P.3d at 1062 (holding not that “recapture” of previously diverted water, subsequently returned to the stream, was prohibited, but merely that such subsequent diversions could not benefit from the priorities of existing water rights without a change of those existing rights). Clearly, *347the agreement only places restrictions on the diversion and use of Meadow Island’s senior 40 c.f.s., which are expressly made the subject of the agreement. At the same time, however, this conceptual model tacitly acknowledges that the water ultimately used by PSCo, after diversion at its downstream wells, cannot be considered Meadow Island water.
Instead, under this conceptualization, the 12/90ths share of Meadow Island water owned by PSCo is returned to the stream to satisfy the needs of appropriators with rights senior to PSCo’s downstream junior rights, on land other than that irrigated by water diverted at the Meadow Island/Beeman head-gate in 1925. The augmentation plan must therefore violate the agreement either by permitting Meadow Island water to be drawn at a point other than the 1925 headgate or by permitting the Meadow Island water to be used upon lands other than those prescribed by the agreement. To treat the water ultimately used by PSCo as coming from one appropriation for purposes of one contractual limitation and another for purposes of a second contractual limitation, whether intended or not, suggests (at least to my mind) a kind of judicial sleight of hand.
Whether the proposed augmentation plan could be said to directly injure other rights or not, permitting PSCo to barter away its 12/90ths share of the Meadow Island 40 c.f.s. to facilitate out-of-priority diversions elsewhere, rather than forgo its use of the water as agreed, is of consequence to other rights on the stream, as the diverse group of oppo-sers demonstrates. While my disagreement with the majority appears to have more to do with contract than with water, the effect of the majority’s holding is the same. Notwithstanding its merits as a statutorily permitted augmentation plan, I would not sanction a proposal like this one, which is so clearly prohibited by the express language of a contract, voluntarily entered into by the interested parties. Even though augmentation plans may not have been fully foreseeable at the time the agreement was entered into, if Consolidated Ditches and its members were farsighted enough to negotiate an agreement limiting Meadow Island’s seniority to 40 c.f.s., withdrawn at a particular headgate, delivered through particular ditches, and used upon particular lands, they are entitled to the benefit of their bargain.
I therefore concur in part and dissent in part.
I am authorized to state that Justice EID joins in the concurrence and dissent.

. The majority also suggests that "replacement’' or "substitute” water supplied "under an augmentation plan” is not "diverted.” Maj. op. at 343 ("Under these circumstances, the substituted water is not 'diverted.' Rather, it is available for use by holders of vested rights."). Apparently the majority intends only that redelivery of the substitute water to the stream in order to satisfy other vested rights does not constitute a separate diversion. It clearly acknowledges that withdrawal at the Meadow Island/Beeman headgate constitutes a diversion and that withdrawal by PSCo at its downstream wells as anticipated will amount to out-of-priority diversions. And presumably it does not intend that withdrawal by other users for whom the water provides a substitute supply, according to their own priorities, will not constitute diversions.


. The majority also suggests that it construes the contract narrowly to avoid depriving an adjudicated rights-holder of rights not clearly bargained for under the contract. See maj. op. at 341, 343 (relying on Board of County Comm’rs of the County of Arapahoe v. Upper Gunnison River Water Conservancy Dist., 838 P.2d 840, 855-56 (Colo.1992) and Merrick v. Fort Lyon Canal Co., 621 P.2d 952, 955 (Colo.1981)). Unlike the cases upon which it relies, however, the contract in this case is an agreement between two holders of adjudicated rights, each accepting restrictions on its asserted rights in order to resolve a dispute over their respective priorities. Even if the majority’s construction can reasonably be characterized as "narrow,” it remains unclear to me why the contract should be construed narrowly to secure the rights of one adjudicated rights holder as opposed to the other.